Exhibit 10.9

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of May 30, 2006, by and between ISONICS CORPORATION, a California corporation
with its principal place of business located at 5906 McIntyre Street Golden,
Colorado 80403 (the “Company”), and the BUYER(S) listed on Schedule I attached
to the Securities Purchase Agreement dated the date hereof (the “Secured
Party”).

 

WHEREAS, the Company shall issue and sell to the Secured Party, as provided in
the Securities Purchase Agreement of even date herewith between the Company and
the Secured Party (the “Securities Purchase Agreement”), and the Secured Party
shall purchase up to Sixteen Million Dollars ($16,000,000) of secured
convertible debentures (the “Convertible Debentures”), which shall be
convertible into shares of the Company’s common stock, no par value (the “Common
Stock”) (as converted, the “Conversion Shares”) in the respective amounts set
forth opposite each Buyer(s) name on Schedule I attached to the Securities
Purchase Agreement;

 

WHEREAS, to induce the Secured Party to enter into the transaction contemplated
by the Securities Purchase Agreement, the Convertible Debentures, the Investor
Registration Rights Agreement of even date herewith between the Company and the
Secured Party (the “Investor Registration Rights Agreement”), the Subsidiary
Security Agreements of even date herewith by and between the Isonics
Vancouver, Inc., Isonics Homeland Security and Defense Corporation, and
Protection Plus Security Corporation, all of which are wholly owned subsidiaries
of the Company and the Secured Party (the “Security Agreement”), and the
Irrevocable Transfer Agent Instructions among the Company, the Secured Party,
Continental Stock Transfer and Trust Company, and David Gonzalez, Esq. (the
“Transfer Agent Instructions”) (collectively referred to as the “Transaction
Documents”), the Company hereby grants to the Secured Party a security interest
in and to the pledged property identified on Exhibit A hereto (collectively
referred to as the “Pledged Property”) until the satisfaction of the
Obligations, as defined herein below.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


ARTICLE 1.


 

DEFINITIONS AND INTERPRETATIONS

 


SECTION 1.1.                                   RECITALS.


 

The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.

 


SECTION 1.2.                                   INTERPRETATIONS.


 

Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.

 

--------------------------------------------------------------------------------


 


SECTION 1.3.                                   OBLIGATIONS SECURED.


 

The obligations secured hereby are any and all obligations of the Company now
existing or hereinafter incurred to the Secured Party, whether oral or written
and whether arising before, on or after the date hereof including, without
limitation, those obligations of the Company to the Secured Party under this
Agreement, the Transaction Documents, and any other amounts now or hereafter
owed to the Secured Party by the Company thereunder or hereunder (collectively,
the “Obligations”).

 


ARTICLE 2.


 

PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL
AND TERMINATION OF SECURITY INTEREST

 


SECTION 2.1.                                   PLEDGED PROPERTY.


 

(A)                                  COMPANY HEREBY PLEDGES TO THE SECURED
PARTY, AND CREATES IN THE SECURED PARTY FOR ITS BENEFIT, A SECURITY INTEREST FOR
SUCH TIME UNTIL THE OBLIGATIONS ARE PAID IN FULL, IN AND TO ALL OF THE PROPERTY
OF THE COMPANY AS SET FORTH IN EXHIBIT ”A” ATTACHED HERETO AND THE PRODUCTS
THEREOF AND THE PROCEEDS OF ALL SUCH ITEMS (COLLECTIVELY, THE “PLEDGED
PROPERTY”):

 

(B)                                 SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE COMPANY SHALL MAKE, EXECUTE, ACKNOWLEDGE, FILE,
RECORD AND DELIVER TO THE SECURED PARTY ANY DOCUMENTS REASONABLY REQUESTED BY
THE SECURED PARTY TO PERFECT ITS SECURITY INTEREST IN THE PLEDGED PROPERTY.
 SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY
SHALL MAKE, EXECUTE, ACKNOWLEDGE AND DELIVER TO THE SECURED PARTY SUCH DOCUMENTS
AND INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, FINANCING STATEMENTS,
CERTIFICATES, AFFIDAVITS AND FORMS AS MAY, IN THE SECURED PARTY’S REASONABLE
JUDGMENT, BE NECESSARY TO EFFECTUATE, COMPLETE OR PERFECT, OR TO CONTINUE AND
PRESERVE, THE SECURITY INTEREST OF THE SECURED PARTY IN THE PLEDGED PROPERTY,
AND THE SECURED PARTY SHALL HOLD SUCH DOCUMENTS AND INSTRUMENTS AS SECURED
PARTY, SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN.

 


SECTION 2.2.                                   RIGHTS; INTERESTS; ETC.


 

(A)                                  SO LONG AS NO EVENT OF DEFAULT (AS
HEREINAFTER DEFINED) SHALL HAVE OCCURRED AND BE CONTINUING:

 

(i)                                     the Company shall be entitled to
exercise any and all rights pertaining to the Pledged Property or any part
thereof for any purpose not inconsistent with the terms hereof; and

 

(ii)                                  the Company shall be entitled to receive
and retain any and all payments paid or made in respect of the Pledged Property.

 

(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT:

 

(i)                                     All rights of the Company to exercise
the rights which it would otherwise be entitled to exercise pursuant to
Section 2.2(a)(i) hereof and to receive payments

 

2

--------------------------------------------------------------------------------


 

which it would otherwise be authorized to receive and retain pursuant to
Section 2.2(a)(ii) hereof shall be suspended, and all such rights shall
thereupon become vested in the Secured Party who shall thereupon have the sole
right to exercise such rights and to receive and hold as Pledged Property such
payments; provided, however, that if the Secured Party shall become entitled and
shall elect to exercise its right to realize on the Pledged Property pursuant to
Article 5 hereof, then all cash sums received by the Secured Party, or held by
Company for the benefit of the Secured Party and paid over pursuant to
Section 2.2(b)(ii) hereof, shall be applied against any outstanding Obligations;
and

 

(ii)                                  All interest, dividends, income and other
payments and distributions which are received by the Company contrary to the
provisions of Section 2.2(b)(i) hereof shall be received in trust for the
benefit of the Secured Party, shall be segregated from other property of the
Company and shall be forthwith paid over to the Secured Party; or

 

(iii)                               The Secured Party in its sole discretion
shall be authorized to sell any or all of the Pledged Property at public or
private sale in order to recoup all of the outstanding principal plus accrued
interest owed pursuant to the Convertible Debenture as described herein

 

(C)                                  AN “EVENT OF DEFAULT” SHALL BE DEEMED TO
HAVE OCCURRED UNDER THIS AGREEMENT UPON AN EVENT OF DEFAULT UNDER THE
CONVERTIBLE DEBENTURES.

 


ARTICLE 3.


 

ATTORNEY-IN-FACT; PERFORMANCE

 


SECTION 3.1.                                   SECURED PARTY APPOINTED
ATTORNEY-IN-FACT.


 

Upon the occurrence of an Event of Default, the Company hereby appoints the
Secured Party as its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, from time to
time in the Secured Party’s discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary to accomplish
the purposes of this Agreement, including, without limitation, to receive and
collect all instruments made payable to the Company representing any payments in
respect of the Pledged Property or any part thereof and to give full discharge
for the same.  The Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Pledged Property as
and when the Secured Party may determine.  To facilitate collection, the Secured
Party may notify account debtors and obligors on any Pledged Property to make
payments directly to the Secured Party.

 


SECTION 3.2.                                   SECURED PARTY MAY PERFORM.


 

If the Company fails to perform any material agreement contained herein, the
Secured Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 4.


 

REPRESENTATIONS AND WARRANTIES

 


SECTION 4.1.                                   AUTHORIZATION; ENFORCEABILITY.


 

Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.

 


SECTION 4.2.                                   OWNERSHIP OF PLEDGED PROPERTY.


 

The Company warrants and represents that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance except for the security interest created by this
Agreement and other security interests filed of record with the Secretary of
States of California, Delaware, New York, and Washington.  To the knowledge of
the Company, the security interests filed of record include a security interest
for the benefit of Silver Silicon LLC in connection with the assets of the
Company’s semiconductor division and subsidiary, and security interests for
various capital leases and as well as a collateralization of indebtedness of
Protection Plus Security Corporation’s loan from HSBC Bank.

 


ARTICLE 5.


 

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

 


SECTION 5.1.                                   DEFAULT AND REMEDIES.


 

(A)                                  IF AN EVENT OF DEFAULT OCCURS UNDER THE
CONVERTIBLE DEBENTURES, AND AFTER THE ANY APPLICABLE CURE OR GRACE PERIOD, THEN
IN EACH SUCH CASE THE SECURED PARTY MAY DECLARE THE OBLIGATIONS TO BE DUE AND
PAYABLE IMMEDIATELY, BY A NOTICE IN WRITING TO THE COMPANY, AND UPON ANY SUCH
DECLARATION, THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE.

 

(B)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
UNDER THE CONVERTIBLE DEBENTURES, AND AFTER THE ANY APPLICABLE CURE OR GRACE
PERIOD, THE SECURED PARTY SHALL: (I) BE ENTITLED TO RECEIVE ALL DISTRIBUTIONS
WITH RESPECT TO THE PLEDGED PROPERTY, (II) TO CAUSE THE PLEDGED PROPERTY TO BE
TRANSFERRED INTO THE NAME OF THE SECURED PARTY OR ITS NOMINEE, (III) TO DISPOSE
OF THE PLEDGED PROPERTY, AND (IV) TO REALIZE UPON ANY AND ALL RIGHTS IN THE
PLEDGED PROPERTY THEN HELD BY THE SECURED PARTY.

 


SECTION 5.2.                                   METHOD OF REALIZING UPON THE
PLEDGED PROPERTY: OTHER REMEDIES.


 

Upon the occurrence of an Event of Default under the Convertible Debentures, and
after any applicable cure or grace period, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:

 

4

--------------------------------------------------------------------------------


 

(A)                                  ANY ITEM OF THE PLEDGED PROPERTY MAY BE
SOLD FOR CASH OR OTHER VALUE IN ANY NUMBER OF LOTS AT BROKERS BOARD, PUBLIC
AUCTION OR PRIVATE SALE AND MAY BE SOLD WITHOUT DEMAND, ADVERTISEMENT OR NOTICE
(EXCEPT THAT THE SECURED PARTY SHALL GIVE THE COMPANY TEN (10) DAYS’ PRIOR
WRITTEN NOTICE OF THE TIME AND PLACE OR OF THE TIME AFTER WHICH A PRIVATE SALE
MAY BE MADE (THE “SALE NOTICE”)), WHICH NOTICE PERIOD IS HEREBY AGREED TO BE
COMMERCIALLY REASONABLE.  AT ANY SALE OR SALES OF THE PLEDGED PROPERTY, THE
COMPANY MAY BID FOR AND PURCHASE THE WHOLE OR ANY PART OF THE PLEDGED PROPERTY
AND, UPON COMPLIANCE WITH THE TERMS OF SUCH SALE, MAY HOLD, EXPLOIT AND DISPOSE
OF THE SAME WITHOUT FURTHER ACCOUNTABILITY TO THE SECURED PARTY.  THE COMPANY
WILL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH
INSTRUMENTS, DOCUMENTS, ASSIGNMENTS, WAIVERS, CERTIFICATES, AND AFFIDAVITS AND
SUPPLY OR CAUSE TO BE SUPPLIED SUCH FURTHER INFORMATION AND TAKE SUCH FURTHER
ACTION AS THE SECURED PARTY REASONABLY SHALL REQUIRE IN CONNECTION WITH ANY SUCH
SALE.

 

(B)                                 ANY CASH BEING HELD BY THE SECURED PARTY AS
PLEDGED PROPERTY AND ALL CASH PROCEEDS RECEIVED BY THE SECURED PARTY IN RESPECT
OF, SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
PLEDGED PROPERTY SHALL BE APPLIED AS FOLLOWS:

 

(i)                                     to the payment of all amounts due the
Secured Party for the expenses reimbursable to it hereunder or owed to it
pursuant to Section 8.3 hereof;

 

(ii)                                  to the payment of the Obligations then due
and unpaid.

 

(iii)                               the balance, if any, to the person or
persons entitled thereto, including, without limitation, the Company.

 

(C)                                  IN ADDITION TO ALL OF THE RIGHTS AND
REMEDIES WHICH THE SECURED PARTY MAY HAVE PURSUANT TO THIS AGREEMENT, THE
SECURED PARTY SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED BY LAW,
INCLUDING, WITHOUT LIMITATION, THOSE UNDER THE UNIFORM COMMERCIAL CODE.

 

(i)                                     If the Company fails to pay such amounts
due upon the occurrence of an Event of Default which is continuing, then the
Secured Party may institute a judicial proceeding for the collection of the sums
so due and unpaid, may prosecute such proceeding to judgment or final decree and
may enforce the same against the Company and collect the monies adjudged or
decreed to be payable in the manner provided by law out of the property of
Company, wherever situated.

 

(ii)                                  The Company agrees that it shall be liable
for any reasonable fees, expenses and costs incurred by the Secured Party in
connection with enforcement, collection and preservation of the Transaction
Documents, including, without limitation, reasonable legal fees and expenses,
and such amounts shall be deemed included as Obligations secured hereby and
payable as set forth in Section 8.3 hereof.

 


SECTION 5.3.                                   PROOFS OF CLAIM.


 

IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATING TO THE COMPANY OR THE PROPERTY OF THE COMPANY OR OF
SUCH OTHER OBLIGOR OR ITS CREDITORS, THE SECURED PARTY (IRRESPECTIVE OF WHETHER
THE OBLIGATIONS SHALL THEN BE DUE AND PAYABLE AS THEREIN EXPRESSED

 

5

--------------------------------------------------------------------------------


 

OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE SECURED PARTY
SHALL HAVE MADE ANY DEMAND ON THE COMPANY FOR THE PAYMENT OF THE OBLIGATIONS),
SUBJECT TO THE RIGHTS OF PREVIOUS SECURITY HOLDERS, SHALL BE ENTITLED AND
EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:

 

(i)                                     to file and prove a claim for the whole
amount of the Obligations and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Secured Party
(including any claim for the reasonable legal fees and expenses and other
expenses paid or incurred by the Secured Party permitted hereunder and of the
Secured Party allowed in such judicial proceeding), and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
the Secured Party to make such payments to the Secured Party and, in the event
that the Secured Party shall consent to the making of such payments directed to
the Secured Party, to pay to the Secured Party any amounts for expenses due it
hereunder.

 


SECTION 5.4.                                   DUTIES REGARDING PLEDGED
PROPERTY.


 

The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.

 


ARTICLE 6.


 

AFFIRMATIVE COVENANTS

 

The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, unless the Secured Party shall
consent otherwise in writing (as provided in Section 8.4 hereof):

 


SECTION 6.1.                                   EXISTENCE, PROPERTIES, ETC.


 

(A)                                  THE COMPANY SHALL DO, OR CAUSE TO BE DONE,
ALL THINGS, OR PROCEED WITH DUE DILIGENCE WITH ANY ACTIONS OR COURSES OF ACTION,
THAT MAY BE REASONABLY NECESSARY (I) TO MAINTAIN COMPANY’S DUE ORGANIZATION,
VALID EXISTENCE AND GOOD STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION,
AND (II) TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT ALL QUALIFICATIONS,
LICENSES AND REGISTRATIONS IN THOSE JURISDICTIONS IN WHICH THE FAILURE TO DO SO
COULD HAVE A MATERIAL ADVERSE EFFECT (AS DEFINED BELOW); AND (B) THE COMPANY
SHALL NOT DO, OR CAUSE TO BE DONE, ANY ACT IMPAIRING THE COMPANY’S CORPORATE
POWER OR AUTHORITY (I) TO CARRY ON THE COMPANY’S BUSINESS AS NOW CONDUCTED, AND
(II) TO EXECUTE OR DELIVER THIS AGREEMENT OR ANY OTHER DOCUMENT DELIVERED IN
CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, ANY UCC-1 FINANCING
STATEMENTS REQUIRED BY THE SECURED PARTY TO WHICH IT IS OR WILL BE A PARTY, OR
PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  FOR PURPOSE OF THIS
AGREEMENT, THE TERM “MATERIAL ADVERSE EFFECT” SHALL MEAN ANY MATERIAL AND
ADVERSE AFFECT AS DETERMINED BY SECURED PARTY IN ITS SOLE DISCRETION, WHETHER
INDIVIDUALLY OR IN THE AGGREGATE, UPON (A) THE COMPANY’S ASSETS, BUSINESS,
OPERATIONS, PROPERTIES

 

6

--------------------------------------------------------------------------------


 

OR CONDITION, FINANCIAL OR OTHERWISE; (B) THE COMPANY’S TO MAKE PAYMENT AS AND
WHEN DUE OF ALL OR ANY PART OF THE OBLIGATIONS; OR (C) THE PLEDGED PROPERTY.

 


SECTION 6.2.                                   ACCOUNTS AND REPORTS.


 

The Company shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied and provide, at
its sole expense, to the Secured Party the following:

 

(B)                                 AS SOON AS AVAILABLE, A COPY OF ANY NOTICE
OR OTHER COMMUNICATION ALLEGING ANY NONPAYMENT OR OTHER MATERIAL BREACH OR
DEFAULT, OR ANY FORECLOSURE OR OTHER ACTION RESPECTING ANY MATERIAL PORTION OF
ITS ASSETS AND PROPERTIES, RECEIVED RESPECTING ANY OF THE INDEBTEDNESS OF THE
COMPANY IN EXCESS OF $500,000 (OTHER THAN THE OBLIGATIONS), OR ANY DEMAND OR
OTHER REQUEST FOR PAYMENT UNDER ANY GUARANTY, ASSUMPTION, PURCHASE AGREEMENT OR
SIMILAR AGREEMENT OR ARRANGEMENT RESPECTING THE INDEBTEDNESS OR OBLIGATIONS OF
OTHERS IN EXCESS OF $15,000, INCLUDING ANY RECEIVED FROM ANY PERSON ACTING ON
BEHALF OF THE SECURED PARTY OR BENEFICIARY THEREOF.  IN CONNECTION WITH THE
FOREGOING, THE SECURED PARTY ACKNOWLEDGES THAT THE COMPANY HAS RECEIVED NOTICE
OF A NON-PAYMENT REQUIRED UNDER AN AGREEMENT DATED SEPTEMBER 1, 2005, WITH
LUCENT TECHNOLOGIES, INC., AND THE OBLIGATIONS CREATE A RISK THAT A HOLDER OF
THE 2005 8% CONVERTIBLE DEBENTURES REMAINING OUTSTANDING MAY SEEK TO ACCELERATE
THEIR INDEBTEDNESS; AND

 

(C)                                  WITHIN FIFTEEN (15) DAYS AFTER THE MAKING
OF EACH SUBMISSION OR FILING, A COPY OF ANY REPORT, FINANCIAL STATEMENT, NOTICE
OR OTHER DOCUMENT, WHETHER PERIODIC OR OTHERWISE, SUBMITTED TO THE SHAREHOLDERS
OF THE COMPANY, OR SUBMITTED TO OR FILED BY THE COMPANY WITH ANY GOVERNMENTAL
AUTHORITY INVOLVING OR AFFECTING (I) THE COMPANY THAT COULD HAVE A MATERIAL
ADVERSE EFFECT; (II) THE OBLIGATIONS; (III) ANY PART OF THE PLEDGED PROPERTY; OR
(IV) ANY OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR THE LOAN
INSTRUMENTS.

 


SECTION 6.3.                                   MAINTENANCE OF BOOKS AND RECORDS;
INSPECTION.


 

The Company shall maintain its books, accounts and records in accordance with
generally accepted accounting principles consistently applied, and permit the
Secured Party, its officers and employees and any professionals designated by
the Secured Party in writing, at any time and subject to the Company’s normal
confidentiality requirements, to visit and inspect any of its properties
(including but not limited to the collateral security described in the
Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof.

 


SECTION 6.4.                                   MAINTENANCE AND INSURANCE.


 

(D)                                 THE COMPANY SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED, AT ITS OWN EXPENSE, ALL OF ITS ASSETS AND PROPERTIES IN GOOD WORKING
ORDER AND CONDITION, MAKING ALL NECESSARY REPAIRS THERETO AND RENEWALS AND
REPLACEMENTS THEREOF.

 

(E)                                  THE COMPANY SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED, AT ITS OWN EXPENSE, INSURANCE IN FORM, SUBSTANCE AND AMOUNTS
(INCLUDING DEDUCTIBLES), WHICH THE COMPANY DEEMS REASONABLY NECESSARY TO THE
COMPANY’S BUSINESS, (I) ADEQUATE TO INSURE ALL ASSETS AND PROPERTIES OF THE
COMPANY, WHICH ASSETS AND PROPERTIES ARE OF A CHARACTER USUALLY INSURED BY

 

7

--------------------------------------------------------------------------------


 

PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS AGAINST LOSS OR DAMAGE RESULTING
FROM FIRE OR OTHER RISKS INCLUDED IN AN EXTENDED COVERAGE POLICY; (II) AGAINST
PUBLIC LIABILITY AND OTHER TORT CLAIMS THAT MAY BE INCURRED BY THE COMPANY;
(III) AS MAY BE REQUIRED BY THE TRANSACTION DOCUMENTS AND/OR APPLICABLE LAW AND
(IV) AS MAY BE REASONABLY REQUESTED BY SECURED PARTY, ALL WITH ADEQUATE,
FINANCIALLY SOUND AND REPUTABLE INSURERS.

 


SECTION 6.2.                                   CONTRACTS AND OTHER COLLATERAL.


 

The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement.

 


SECTION 6.3.                                   DEFENSE OF COLLATERAL, ETC.


 

The Company shall defend and enforce its right, title and interest in and to any
part of:  (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss could have a Material Adverse
Effect, the Company shall defend the Secured Party’s right, title and interest
in and to each and every part of the Pledged Property, each against all manner
of claims and demands on a timely basis to the full extent permitted by
applicable law.

 


SECTION 6.4.                                   PAYMENT OF DEBTS, TAXES, ETC.


 

The Company shall pay, or cause to be paid, all of its indebtedness and other
liabilities and perform, or cause to be performed, all of its obligations in
accordance with the respective terms thereof, and pay and discharge, or cause to
be paid or discharged, all taxes, assessments and other governmental charges and
levies imposed upon it, upon any of its assets and properties on or before the
last day on which the same may be paid without penalty, as well as pay all other
lawful claims (whether for services, labor, materials, supplies or otherwise) as
and when due

 


SECTION 6.5.                                   TAXES AND ASSESSMENTS; TAX
INDEMNITY.


 

The Company shall (a) file all tax returns and appropriate schedules thereto
that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses
(b) and (c) so long as appropriate reserves are maintained with respect thereto.

 


SECTION 6.6.                                   COMPLIANCE WITH LAW AND OTHER
AGREEMENTS.


 

The Company shall maintain its business operations and property owned or used in
connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of

 

8

--------------------------------------------------------------------------------


 

such property, and (b) all agreements, licenses, franchises, indentures and
mortgages to which the Company is a party or by which the Company or any of its
properties is bound.  Without limiting the foregoing, the Company shall pay all
of its indebtedness promptly in accordance with the terms thereof.

 


SECTION 6.7.                                   NOTICE OF DEFAULT.


 

The Company shall give written notice to the Secured Party of the occurrence of
any default or Event of Default under this Agreement, the Transaction Documents
or any other Loan Instrument or any other agreement of Company for the payment
of money, promptly upon the occurrence thereof.

 


SECTION 6.8.                                   NOTICE OF LITIGATION.


 

The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

 


ARTICLE 7.


 

NEGATIVE COVENANTS

 

The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

 


SECTION 7.1.                                   INDEBTEDNESS.


 

Except as contemplated in Section 9 of the Convertible Debenture the Obligor
shall not or permit any of its subsidiaries to without the Holder’s consent,
directly or indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
there from that is senior in any respect to the obligations of the Obligor under
the Debenture.

 


SECTION 7.2.                                   LIENS AND ENCUMBRANCES.


 

Except as contemplated in Section 9 of the Convertible Debenture, the Company
shall not directly or indirectly make, create, incur, assume or permit to exist
any assignment, transfer, pledge, mortgage, security interest or other lien or
encumbrance of any nature in, to or against any part of the Pledged Property or
of the Company’s capital stock, or offer or agree to do so, or own or acquire or
agree to acquire any asset or property of any character subject to any of the
foregoing encumbrances (including any conditional sale contract or other title
retention agreement), or assign, pledge or in any way transfer or encumber its
right to receive any income

 

9

--------------------------------------------------------------------------------


 

or other distribution or proceeds from any part of the Pledged Property or the
Company’s capital stock; or enter into any sale-leaseback financing respecting
any part of the Pledged Property as lessee, or cause or assist the inception or
continuation of any of the foregoing.

 


SECTION 7.3.                                   CERTIFICATE OF INCORPORATION,
BY-LAWS, MERGERS, CONSOLIDATIONS, ACQUISITIONS, SALES, AND SALES OF CAPITAL
STOCK OR GRANTS OF SECURITY INTERESTS.


 

Except as contemplated in the Securities Purchase Agreement and the Convertible
Debenture, without the prior express written consent of the Secured Party, the
Company shall not Amend its Certificate of Incorporation or By-Laws.  Except as
contemplated in the Convertible Debenture The issuances and/or sales of Capital
Stock or grants of security interests is permitted as outlined in the
Convertible Debenture.

 


SECTION 7.4.                                   MANAGEMENT, OWNERSHIP.


 

The Company shall not terminate or materially change the positions of James E.
Alexander, Boris Rubizhevsky, and John Sakys without the prior written consent
of the Secured Party.  The employment of James E. Alexander, Boris Rubizhevsky,
and John Sakys in their current positions are material factors in the Secured
Party’s willingness to institute and maintain a lending relationship with the
Company.

 


SECTION 7.5.                                   DIVIDENDS, ETC.


 

Except as contemplated in the Convertible Debentures, the Company shall not
declare or pay any dividend of any kind, in cash or in property, on any class of
its capital stock, nor purchase, redeem, retire or otherwise acquire for value
any shares of such stock, nor make any distribution of any kind in respect
thereof, nor make any return of capital to shareholders, nor make any payments
in respect of any pension, profit sharing, retirement, stock option, stock
bonus, incentive compensation or similar plan (except as required or permitted
hereunder), without the prior written consent of the Secured Party.

 


SECTION 7.6.                                   GUARANTIES; LOANS.


 

The Company shall not guarantee nor be liable in any manner, whether directly or
indirectly, or become contingently liable after the date of this Agreement in
connection with the obligations or indebtedness of any person or persons, except
for (i) the indebtedness currently secured by the liens identified on the
Pledged Property identified on Exhibit A hereto and (ii) the endorsement of
negotiable instruments payable to the Company for deposit or collection in the
ordinary course of business.  The Company shall not make any loan, advance or
extension of credit to any person other than in the normal course of its
business.

 


SECTION 7.7.                                   CONDUCT OF BUSINESS.


 

The Company will continue to engage, in an efficient and economical manner, in a
business of the same general type as conducted by it on the date of this
Agreement.

 

10

--------------------------------------------------------------------------------


 


SECTION 7.7.                                   PLACES OF BUSINESS.


 

The location of the Company’s chief place of business is 5906 McIntyre Street
Golden, Colorado 80403.  The Company shall not change the location of its chief
place of business, chief executive office or any place of business disclosed to
the Secured Party or move any of the Pledged Property from its current location
without thirty (30) days’ prior written notice to the Secured Party in each
instance.

 


ARTICLE 8.


 

MISCELLANEOUS

 


SECTION 8.1.                                   NOTICES.


 

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on: 
(a) the date of delivery, if delivered in person, by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:

 

If to the Secured Party:

Cornell Capital Partners, LP

 

101 Hudson Street-Suite 3700

 

Jersey City, New Jersey 07302

 

Attention:

Mark Angelo

 

 

Portfolio Manager

 

Telephone:

(201) 986-8300

 

Facsimile:

(201) 985-8266

 

 

With a copy to:

David Gonzalez, Esq.

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

11

--------------------------------------------------------------------------------


 

And if to the Company:

Isonics Corporation

 

5906 McIntyre Street

 

Golden, CO 80403

 

Attention:

James E. Alexander, President

 

Telephone:

(303) 279-7900

 

Facsimile:

(303) 279-7300

 

 

With a copy to:

Burns, Figa & Will, P.C.

 

6400 South Fiddler’s Green Circle – Suite 1000

 

Greenwood Village, CO 80111

 

Attention:

Herrick K. Lidstone, Jr., Esq.

 

Telephone:

(303) 796-2626

 

Facsimile:

(303) 796-2777

 

Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

 


SECTION 8.2.                                   SEVERABILITY.


 

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

 


SECTION 8.3.                                   EXPENSES.


 

In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel, which the Secured Party may incur in connection with: 
(i) the custody or preservation of, or the sale, collection from, or other
realization upon, any of the Pledged Property; (ii) the exercise or enforcement
of any of the rights of the Secured Party hereunder or (iii) the failure by the
Company to perform or observe any of the provisions hereof.

 


SECTION 8.4.                                   WAIVERS, AMENDMENTS, ETC.


 

The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waiver, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an

 

12

--------------------------------------------------------------------------------


 

instrument in writing specifying such waiver, amendment, change or modification
and signed by the Secured Party.

 


SECTION 8.5.                                   CONTINUING SECURITY INTEREST.


 

This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment in full of
the Obligations; and (ii) be binding upon the Company and its successors and
heirs and (iii) inure to the benefit of the Secured Party and its successors and
assigns.  Upon the payment or satisfaction in full of the Obligations, the
Company shall be entitled to the return, at its expense, of such of the Pledged
Property as shall not have been sold in accordance with Section 5.2 hereof or
otherwise applied pursuant to the terms hereof.

 


SECTION 8.6.                                   INDEPENDENT REPRESENTATION.


 

Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

 


SECTION 8.7.                                   APPLICABLE LAW:  JURISDICTION.


 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Hudson County, New Jersey, and expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, sitting in Hudson County and the United
States District Court for the District of New Jersey sitting in Newark, New
Jersey for the adjudication of any civil action asserted pursuant to this
Paragraph.

 


SECTION 8.8.                                   WAIVER OF JURY TRIAL.


 

AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.

 


SECTION 8.9.                                   ENTIRE AGREEMENT.


 

This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

 

 

 

COMPANY:

 

ISONICS CORPORATION

 

 

 

By:

 

 

 

Name:

 James E. Alexander

 

Title:

President and Chief Executive Officer

 

 

 

 

 

SECURED PARTY:

 

CORNELL CAPITAL PARTNERS, LP

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

General Partner

 

 

 

By:

 

 

 

Name:

Mark Angelo

 

Title:

Portfolio Manager

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A
DEFINITION OF PLEDGED PROPERTY

 

For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following Pledged Property of the Company:

 

(A)                                  ALL GOODS OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, MACHINERY, EQUIPMENT, FURNITURE, FURNISHINGS, FIXTURES,
SIGNS, LIGHTS, TOOLS, PARTS, SUPPLIES AND MOTOR VEHICLES OF EVERY KIND AND
DESCRIPTION, NOW OR HEREAFTER OWNED BY THE COMPANY OR IN WHICH THE COMPANY MAY
HAVE OR MAY HEREAFTER ACQUIRE ANY INTEREST, AND ALL REPLACEMENTS, ADDITIONS,
ACCESSIONS, SUBSTITUTIONS AND PROCEEDS THEREOF, ARISING FROM THE SALE OR
DISPOSITION THEREOF, AND WHERE APPLICABLE, THE PROCEEDS OF INSURANCE AND OF ANY
TORT CLAIMS INVOLVING ANY OF THE FOREGOING;

 

(B)                                 ALL INVENTORY OF THE COMPANY, INCLUDING, BUT
NOT LIMITED TO, ALL GOODS, WARES, MERCHANDISE, PARTS, SUPPLIES, FINISHED
PRODUCTS, OTHER TANGIBLE PERSONAL PROPERTY, INCLUDING SUCH INVENTORY AS IS
TEMPORARILY OUT OF COMPANY’S CUSTODY OR POSSESSION AND INCLUDING ANY RETURNS
UPON ANY ACCOUNTS OR OTHER PROCEEDS, INCLUDING INSURANCE PROCEEDS, RESULTING
FROM THE SALE OR DISPOSITION OF ANY OF THE FOREGOING;

 

(C)                                  ALL CONTRACT RIGHTS AND GENERAL INTANGIBLES
OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, GOODWILL, TRADEMARKS, TRADE
STYLES, TRADE NAMES, LEASEHOLD INTERESTS, PARTNERSHIP OR JOINT VENTURE
INTERESTS, PATENTS AND PATENT APPLICATIONS, COPYRIGHTS, DEPOSIT ACCOUNTS WHETHER
NOW OWNED OR HEREAFTER CREATED;

 

(D)                                 ALL DOCUMENTS, WAREHOUSE RECEIPTS,
INSTRUMENTS AND CHATTEL PAPER OF THE COMPANY WHETHER NOW OWNED OR HEREAFTER
CREATED;

 

(E)                                  ALL ACCOUNTS AND OTHER RECEIVABLES,
INSTRUMENTS OR OTHER FORMS OF OBLIGATIONS AND RIGHTS TO PAYMENT OF THE COMPANY
(HEREIN COLLECTIVELY REFERRED TO AS “ACCOUNTS”), TOGETHER WITH THE PROCEEDS
THEREOF, ALL GOODS REPRESENTED BY SUCH ACCOUNTS AND ALL SUCH GOODS THAT MAY BE
RETURNED BY THE COMPANY’S CUSTOMERS, AND ALL PROCEEDS OF ANY INSURANCE THEREON,
AND ALL GUARANTEES, SECURITIES AND LIENS WHICH THE COMPANY MAY HOLD FOR THE
PAYMENT OF ANY SUCH ACCOUNTS INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OF
STOPPAGE IN TRANSIT, REPLEVIN AND RECLAMATION AND AS AN UNPAID VENDOR AND/OR
LIENOR, ALL OF WHICH THE COMPANY REPRESENTS AND WARRANTS WILL BE BONA FIDE AND
EXISTING OBLIGATIONS OF ITS RESPECTIVE CUSTOMERS, ARISING OUT OF THE SALE OF
GOODS BY THE COMPANY IN THE ORDINARY COURSE OF BUSINESS;

 

(F)                                    TO THE EXTENT ASSIGNABLE, ALL OF THE
COMPANY’S RIGHTS UNDER ALL PRESENT AND FUTURE AUTHORIZATIONS, PERMITS, LICENSES
AND FRANCHISES ISSUED OR GRANTED IN CONNECTION WITH THE OPERATIONS OF ANY OF ITS
FACILITIES;

 

(G)                                 ALL PRODUCTS AND PROCEEDS (INCLUDING,
WITHOUT LIMITATION, INSURANCE PROCEEDS) FROM THE ABOVE-DESCRIBED PLEDGED
PROPERTY.

 

A-1

--------------------------------------------------------------------------------